Citation Nr: 1008526	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In connection with his appeal, the 
Veteran testified before the undersigned Acting Veterans Law 
Judge via videoconference in October 2009.  A transcript of 
the hearing has been associated with the claims file.  

The Board notes the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that a 
claim for TDIU is generally a rating theory and "not a 
separate claim for benefits."  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  The Court also declined to decide 
whether, in a case where TDIU is part of a claim for an 
increased disability rating, the issue of TDIU would be 
inextricably intertwined with any determination regarding the 
proper schedular rating of the underlying disability or 
disabilities.  Id. at 455.  In this case, the March 2007 
rating decision denied the Veteran's underlying claims for 
increased ratings and there is no indication he appealed 
those determinations.  They are now considered to have become 
final.  No other issues have been adjudicated or developed 
for appellate review.  Therefore, the Board's jurisdiction is 
limited to the matter remaining on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At his October 2009 hearing, the Veteran stated that he had 
had relevant treatment at an identified VA facility within 
the previous two years, to include six months earlier.  
Transcript at 5-8 (2009).  These records have not been 
associated with the claims file.  VA's duty to assist 
requires reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  38 C.F.R. § 3.159.  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile.  
38 C.F.R. § 3.159(c).  

The Board notes that the Veteran was afforded a VA 
examination in November 2008, and the report of examination 
notes that there was no total occupational and social 
impairment due to service-connected posttraumatic stress 
disorder (PTSD).  A global assessment of functioning (GAF) of 
55 was assigned.  

The Veteran also testified that the increasing severity of 
his PTSD symptoms, to include an inability to sleep and an 
inability to get along with people, rendered him homebound 
and precluded him from working.  Transcript at 4-7 (2009).  
While the Board is not required to remand an appealed claim 
solely because of the passage of time since an otherwise 
adequate examination report was prepared, in this case, in 
light of the evidence and testimony in regard to increasing 
symptoms interfering with employability, the Board finds that 
further development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all relevant 
up-to-date VA treatment records from the 
VA facility identified at the hearing.  
All records obtained should be associated 
with the claims file.  

2.  After the above is completed to the 
extent possible, the RO/AMC should 
schedule the Veteran for an appropriate VA 
examination to determine whether his 
service-connected disabilities preclude 
him from maintaining substantially gainful 
employment.  The examiner provide an 
opinion as to whether the Veteran is 
unable to secure or follow substantially 
gainful employment as a result of his 
service-connected disabilities, to include 
PTSD.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


